*976ORDER
Considering the Motion for Interim Suspension for Threat of Harm, or in the alternative Motion for Transfer to Disability Inactive Status,
IT IS ORDERED that David C. Willard, Louisiana Bar Roll number 20420, be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(A) for an indefinite period and until further order of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
CALOGERO, C.J., and WEIMER, J., recused.
/a/ Catherine D. Kimball
Justice, Supreme Court of Louisiana